Exhibit 10.1

 

FINTECH ACQUISITION CORP. III PARENT CORP.

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 16,
2020 among FinTech Acquisition Corp. III Parent Corp., a Delaware corporation
(the “Company”), each of the investors listed on the signature pages hereto
under the caption “Ultra Investors” (collectively, the “Ultra Investors”), each
of the investors listed on the signature pages hereto under the caption “Sponsor
Investors” (collectively, the “Sponsor Investors”) and each Person listed on the
signature pages under the caption “Other Investors” or who executes a Joinder as
an “Other Investor” (collectively, the “Other Investors” and, together with the
Ultra Investors and the Sponsor Investors, the “Investors”). Except as otherwise
specified herein, all capitalized terms used in this Agreement are defined in
Exhibit A attached hereto.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1 Demand Registrations.

 

(a) Requests for Registration. At any time and from time to time, the Ultra
Investors may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-1 or any similar long-form
registration statement (“Long-Form Registrations”) or on Form S-3 or any similar
short-form registration statement (“Short-Form Registrations”), if available
(any such requested registration, a “Demand Registration”). The Sponsor
Investors may request one (1) Short-Form Registration at any point after twelve
(12) months from the consummation of the transactions contemplated by the Merger
Agreement (as defined below). The Ultra Investors or Sponsor Investors
(collectively or individually, the “Requesting Investors”) may request that any
Demand Registration be made pursuant to Rule 415 under the Securities Act (a
“Shelf Registration”) and (if the Company is a WKSI at the time any such request
is submitted to the Company or will become one by the time of the filing of such
Shelf Registration) that such Shelf Registration be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”). Each request for a Demand
Registration must specify the approximate number or dollar value of Registrable
Securities requested to be registered by the requesting Holders and (if known)
the intended method of distribution. The Ultra Investors will be entitled to
request an unlimited number of Demand Registrations and the Sponsor Investors
will be entitled to request only one (1) Short-Form Registration. The Company
will pay all Registration Expenses, whether or not any such registration is
consummated.

 

(b) Notice to Other Investors. Within four (4) Business Days after receipt of
any such request, the Company will give written notice of the Demand
Registration to all other Holders and, subject to the terms of Section 1(f),
will include in such Demand Registration (and in all related registrations and
qualifications under state blue sky laws and in any related underwriting) all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten (10) days after the receipt of the
Company’s notice; provided that, with the written consent of the applicable
Requesting Investor, the Company may, or at the written request of the
applicable Requesting Investors, the Company shall, instead provide notice of
the Demand Registration to all Other Investors within three (3) Business Days
following the non-confidential filing of the registration statement with respect
to the Demand Registration so long as such registration statement is not an
Automatic Shelf Registration Statement.

 



 

 

 

(c) Form of Registrations. All Long-Form Registrations will be underwritten
registrations unless otherwise approved by the Ultra Investors. Demand
Registrations will be Short-Form Registrations whenever the Company is permitted
to use any applicable short form unless otherwise requested by the applicable
Requesting Investors.

 

(d) Automatic Filing of Shelf After Closing. As promptly as reasonably
practicable following the consummation of the transactions (the “Transactions”)
contemplated by the certain Agreement and Plan of Merger, dated as of August 3,
2020, by and among GTCR-Ultra Holdings, LLC, GTCR-Ultra Holdings II, LLC,
FinTech III Merger Sub Corp., Fintech Acquisition Corp. III (“FinTech”), the
Company, GTCR/Ultra Blocker, Inc., and GTCR Fund XI/C LP (as amended, the
“Merger Agreement”), the Company shall (x) prepare and file with (or
confidentially submit to) the SEC a Shelf Registration Statement (as defined
below) that covers all Registrable Securities then held by the Holders for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act or any successor rule thereto in accordance with the methods
of distribution elected by the Ultra Investors and set forth in the Shelf
Registration Statement (as defined below) as permitted by this Agreement;
provided that if the Company is not eligible to use a Shelf Registration
Statement on Form S-3 or any successor form, it shall prepare and file with (or
confidentially submit to) the SEC a Shelf Registration Statement on Form S-1 or
any successor form, use commercially reasonable best efforts and act in good
faith to cause the Shelf Registration Statement to be declared effective by the
SEC as soon as practicable thereafter and file or confidentially submit any
amendments or supplements to such Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement effective and to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities subject thereto for a period ending on the earlier of
three (3) years after the effective date of such Shelf Registration Statement
and the date on which all the Registrable Securities subject thereto are no
longer Registrable Securities.

 

(e) Shelf Registrations.

 

(i) For so long as a registration statement for a Shelf Registration (a “Shelf
Registration Statement”) is and remains effective, the Ultra Investors and the
Sponsor Investors will have the right at any time or from time to time to elect
to sell pursuant to an offering (including an underwritten offering) Registrable
Securities available for sale pursuant to such registration statement (“Shelf
Registrable Securities”). If the applicable Requesting Investors desire to sell
Registrable Securities pursuant to an underwritten offering, then the applicable
Requesting Investors may deliver to the Company a written notice (a “Shelf
Offering Notice”) specifying the number of Shelf Registrable Securities that the
applicable Requesting Investors desire to sell pursuant to such underwritten
offering (the “Shelf Offering”). As promptly as practicable, but in no event
later than two (2) Business Days after receipt of a Shelf Offering Notice, the
Company will give written notice of such Shelf Offering Notice to all other
Holders of Shelf Registrable Securities that have been identified as selling
stockholders in such Shelf Registration Statement and are otherwise permitted to
sell in such Shelf Offering, which such notice shall request that each such
Holder specify, within seven (7) days after the Company’s receipt of the Shelf
Offering Notice, the maximum number of Shelf Registrable Securities such Holder
desires to be disposed of in such Shelf Offering. The Company, subject to
Section 1(f) and Section 7, will include in such Shelf Offering all Shelf
Registrable Securities with respect to which the Company has received timely
written requests for inclusion. The Company will, as expeditiously as possible
(and in any event within fourteen (14) days after the receipt of a Shelf
Offering Notice), but subject to Section 1(f), use its best efforts to
consummate such Shelf Offering.

 



-2-

 

 

(ii) If the applicable Requesting Investors desire to engage in an underwritten
block trade or bought deal pursuant to a Shelf Registration Statement (either
through filing an Automatic Shelf Registration Statement or through a take-down
from an already existing Shelf Registration Statement) (each, an “Underwritten
Block Trade”), then notwithstanding the time periods set forth in Section
1(e)(i), the applicable Requesting Investors may notify the Company of the
Underwritten Block Trade not less than two (2) Business Days prior to the day
such offering is first anticipated to commence. The Company will promptly notify
other Holders of such Underwritten Block Trade and such notified Holders (each,
a “Potential Participant”) may elect whether or not to participate no later than
the next Business Day (i.e. one (1) Business Day prior to the day such offering
is to commence) (unless a longer period is agreed to by the applicable
Requesting Investors), and the Company will as expeditiously as possible use its
best efforts to facilitate such Underwritten Block Trade (which may close as
early as two (2) Business Days after the date it commences). Any Potential
Participant’s request to participate in an Underwritten Block Trade shall be
binding on the Potential Participant.

 

(iii) All determinations as to whether to complete any Shelf Offering and as to
the timing, manner, price and other terms of any Shelf Offering contemplated by
this Section 1(e) shall be determined by the applicable Requesting Investors,
and the Company shall use its best efforts to cause any Shelf Offering to occur
in accordance with such determinations as promptly as practicable. Any request
by the Sponsor Investors to engage in a Shelf Offering or Underwritten Block
Trade shall count for their one (1) Short-Form Registration pursuant to Section
1(a).

 

(iv) The Company will, at the request of the applicable Requesting Investors,
file any prospectus supplement or any post-effective amendments and otherwise
take any action necessary to include therein all disclosure and language deemed
necessary or advisable by the applicable Requesting Investors to effect such
Shelf Offering.

 

(f) Priority on Demand Registrations and Shelf Offerings. The Company will not
include in any Demand Registration any securities which are not Registrable
Securities without the prior written consent of the applicable Requesting
Investors. If a Demand Registration or a Shelf Offering is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities and (if permitted hereunder)
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities (if any), which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, then the Company will include in such
offering (prior to the inclusion of any securities which are not Registrable
Securities) the number of Investor Registrable Securities requested to be
included which, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Participating Investors on
the basis of the number of Investor Registrable Securities owned by each such
Participating Investor.

 

(g) Restrictions on Demand Registration and Shelf Offerings.

 

(i) The Company may postpone, for up to 60 days (or with the consent of the
Ultra Investors, a longer period) from the date of the request (the “Suspension
Period”), the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement (and therefore suspend sales of the Shelf Registrable
Securities) by providing written notice to the Holders if the following
conditions are met: (A) the Company determines that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization, financing or other transaction involving the Company and (B)
upon advice of counsel, the sale of Registrable Securities pursuant to the
registration statement would require disclosure of material non-public
information not otherwise required to be disclosed under applicable law, and
either (x) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction, or (z) such transaction renders the Company unable to comply with
SEC requirements, in each case under circumstances that would make it
impractical or inadvisable to cause the registration statement (or such filings)
to become effective or to promptly amend or supplement the registration
statement on a post effective basis, as applicable. The Company may delay or
suspend the effectiveness of a Demand Registration or Shelf Registration
Statement pursuant to this Section 1(g)(i) only twice in any twelve (12)-month
period (for the avoidance of doubt, in addition to the Company’s rights and
obligations under Section 4(a)(vi)) unless additional delays or suspensions are
approved by the Ultra Investors.

 



-3-

 

 

(ii) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in Section 1(g)(i) above or pursuant
to Section 4(a)(vi) (a “Suspension Event”), the Company will give a notice to
the Holders whose Registrable Securities are registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice must state generally the basis for the
notice and that such suspension will continue only for so long as the Suspension
Event or its effect is continuing. Each Holder agrees not to effect any sales of
its Registrable Securities pursuant to such Shelf Registration Statement (or
such filings) at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice. A Holder may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice will be given by the Company to the Holders promptly following
the conclusion of any Suspension Event (and in any event during the permitted
Suspension Period).

 

(h) Selection of Underwriters. The legal counsel to the Company, the investment
banker(s) and manager(s) to administer any underwritten offering in connection
with any Demand Registration or Shelf Offering shall be selected by the
applicable Requesting Investors.

 

(i) Other Registration Rights. Except as provided in this Agreement, the Company
will not grant to any Person(s) the right to request the Company or any
Subsidiary to register any equity securities of the Company or any Subsidiary,
or any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the Ultra Investors.

 

(j) Revocation of Demand Notice or Shelf Offering Notice.  At any time prior to
the effective date of the registration statement relating to a Demand
Registration or the “pricing” of any offering relating to a Shelf Offering
Notice, the applicable Requesting Investors who initiated such Demand
Registration or Shelf Offering may revoke or withdraw such notice of a Demand
Registration or Shelf Offering Notice on behalf of all Holders participating in
such Demand Registration or Shelf Offering without liability to such Holders
(including, for the avoidance of doubt, the other Participating Requesting
Investors), in each case by providing written notice to the Company.

 

(k) Confidentiality. Each Holder agrees to treat as confidential the receipt of
any notice hereunder (including notice of a Demand Registration, a Shelf
Offering Notice and a Suspension Notice) and the information contained therein,
and not to disclose or use the information contained in any such notice (or the
existence thereof) without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally (other than as a result of disclosure by such Holder in breach of the
terms of this Agreement).

 



-4-

 

 

Section 2 Piggyback Registrations.

 

(a) Right to Piggyback. Whenever the Company proposes to register any of its
equity securities under the Securities Act (including primary and secondary
registrations, and other than pursuant to an Excluded Registration) (a
“Piggyback Registration”), the Company will give prompt written notice (and in
any event within three (3) Business Days after the public filing of the
registration statement relating to the Piggyback Registration) to all Holders of
its intention to effect such Piggyback Registration and, subject to the terms of
Section 2(b) and Section 2(c), will include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten (10) days
after delivery of the Company’s notice. Any Participating Ultra Investors may
withdraw its request for inclusion at any time prior to executing the
underwriting agreement, or if none, prior to the applicable registration
statement becoming effective.

 

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, any other Investor
Registrable Securities requested to be included in such registration by any
other Investor which, in the opinion of the underwriters, can be sold without
any such adverse effect, pro rata among such Investors on the basis of the
number of Registrable Securities owned by each such Investor, and (iii) third,
other securities requested to be included in such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect.

 

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s equity
securities (other than pursuant to Section 1 hereof), and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities requested to be included therein by the holders initially requesting
such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect, (ii) second, the Investor Registrable Securities
requested to be included in such registration, pro rata among the Participating
Investors holding such Investor Registrable Securities on the basis of the
number of Investor Registrable Securities owned by each such Participating
Investors which, in the opinion of the underwriters, can be sold without any
such adverse effect, (iii) third, other securities requested to be included in
such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect.

 

(d) Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 2,
whether or not any holder of Registrable Securities has elected to include
securities in such registration.

 

(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the legal counsel for the Company, the investment banker(s) and
manager(s) for the offering shall be selected by the Company.

 



-5-

 

 

Section 3 Stockholder Lock-Up Agreements and Company Holdback Agreement.

 

(a) Stockholder Lock-up Agreements. In connection with any underwritten Public
Offering, each Holder will enter into any customary lock-up, holdback or similar
agreements requested by the underwriter(s) managing such offering, in each case
with such modifications and exceptions as may be approved by the Ultra
Investors; provided, that, with respect to the Wellington Transferees, such
lock-up shall only govern the Wellington Shares and shall not govern any other
Securities or Other Securities (as defined below) owned by a Wellington
Transferee. Without limiting the generality of the foregoing, each Holder hereby
agrees that in connection with any Demand Registration, Shelf Offering or
Piggyback Registration that is an underwritten Public Offering, not to (i)
offer, sell, contract to sell, pledge or otherwise dispose of (including sales
pursuant to Rule 144), directly or indirectly, any equity securities of the
Company (including equity securities of the Company that may be deemed to be
beneficially owned by such Holder in accordance with the rules and regulations
of the SEC) (collectively, “Securities”), or any securities, options or rights
convertible into or exchangeable or exercisable for Securities (collectively,
“Other Securities”), (ii) enter into a transaction which would have the same
effect as described in clause (i) above, (iii) enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any Securities or Other Securities, whether such
transaction is to be settled by delivery of such Securities or Other Securities,
in cash or otherwise (each of (i), (ii) and (iii) above, a “Sale Transaction”),
or (iv) publicly disclose the intention to enter into any Sale Transaction,
commencing on the date on which the Company gives notice to the Holders that a
preliminary prospectus has been circulated for such underwritten Public Offering
or the “pricing” of such offering and continuing to the date that is 90 days
following the date of the final prospectus in the case of any other such
underwritten Public Offering (such period, or such shorter period as agreed to
by the managing underwriters, a “Holdback Period”), in each case with such
modifications and exceptions as may be approved by the Ultra Investors. The
Company may impose stop-transfer instructions with respect to any Securities or
Other Securities subject to the restrictions set forth in this Section 3(a)
until the end of such Holdback Period. Notwithstanding the foregoing, a
Wellington Transferee shall not be subject to the Holdback Period in connection
with an underwritten Public Offering unless such Wellington Transferee is
participating therein.

 

(b) Company Holdback Agreement. The Company (i) will not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its Securities or
Other Securities during any Holdback Period (other than as part of such
underwritten Public Offering, or a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Other Securities) and (ii) will cause each Holder (subject to Section 3(a) with
respect to the Wellington Transferees) and each of the Company’s directors and
executive officers and the directors and executive officers of each of the
Company’s subsidiaries to agree not to effect any Sale Transaction during any
Holdback Period, except as part of such underwritten registration (if otherwise
permitted), unless approved in writing by the Ultra Investors and the
underwriters managing the Public Offering and to enter into any lock-up,
holdback or similar agreements requested by the underwriter(s) managing such
offering, in each case with such modifications and exceptions as may be approved
by the Ultra Investors.

 



-6-

 

 

Section 4 Registration Procedures.

 

(a) Company Obligations. If and whenever the Company is required by the
provisions of this Agreement to effect or cause the registration of and/or
participate in any offering or sale of any Registrable Securities under the
Securities Act as provided in this Agreement, the Company will use its best
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:

 

(i) prepare and file with (or submit confidentially to) the SEC a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its best efforts to cause
such registration statement to become effective, all in accordance with the
Securities Act and all applicable rules and regulations promulgated thereunder
(provided that before filing or confidentially submitting a registration
statement or prospectus or any amendments or supplements thereto, the Company
will furnish to the counsel selected by the Ultra Investors covered by such
registration statement copies of all such documents proposed to be filed or
submitted, which documents will be subject to the review and comment of such
counsel);

 

(ii) notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Company or its counsel
of any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

 

(iii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof set forth in such registration statement (but not in any event before
the expiration of any longer period required under the Securities Act or, if
such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with the sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

 

(iv) furnish, without charge, to each seller of Registrable Securities
thereunder and each underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus)
(in each case including all exhibits and documents incorporated by reference
therein), each amendment and supplement thereto, each Free Writing Prospectus
and such other documents as such seller or underwriter, if any, may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller (the Company hereby consenting to the use in accordance
with all applicable laws of each such registration statement, each such
amendment and supplement thereto, and each such prospectus (or preliminary
prospectus or supplement thereto) or Free Writing Prospectus by each such seller
of Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

 

(v) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (B) consent to general service of process in
any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 



-7-

 

 

(vi) notify in writing each seller of such Registrable Securities (A) promptly
after it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (B) promptly after receipt thereof, of any request by the SEC for the
amendment or supplementing of such registration statement or prospectus or for
additional information, and (C) at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event or of any information or circumstances as a result of which the prospectus
included in such registration statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading, and, subject to Section 1(g), if required by applicable law or to
the extent requested by the Ultra Investors, the Company will use its best
efforts to promptly prepare and file a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading and (D) if at any time the representations and warranties
of the Company in any underwriting agreement, securities sale agreement, or
other similar agreement, relating to the offering shall cease to be true and
correct;

 

(vii) (A) use its best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA, and (B) comply (and continue to comply) with the
requirements of any self-regulatory organization applicable to the Company,
including without limitation all corporate governance requirements;

 

(viii) use its best efforts to provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
registration statement;

 

(ix) enter into and perform such customary agreements (including, as applicable,
underwriting agreements in customary form) and take all such other actions as
the Ultra Investors or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making available the executive officers of the
Company and participating in “road shows,” investor presentations, marketing
events and other selling efforts and effecting a stock or unit split or
combination, recapitalization or reorganization);

 

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition or sale pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company as will be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement and the disposition of such Registrable Securities
pursuant thereto;

 



-8-

 

 

(xi) take all actions to ensure that any Free-Writing Prospectus utilized in
connection with any Demand Registration, Piggyback Registration or Shelf
Offering hereunder complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, prospectus supplement and
related documents, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading;

 

(xii) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(xiii) permit any Holder which, in its sole and exclusive judgment, might be
deemed to be an underwriter or a controlling person of the Company, to
participate in the preparation of such registration or comparable statement and
to allow such Holder to provide language for insertion therein, in form and
substance satisfactory to the Company, which in the reasonable judgment of such
Holder and its counsel should be included;

 

(xiv) use its best efforts to (A) make Short-Form Registration available for the
sale of Registrable Securities and (B) prevent the issuance of any stop order
suspending the effectiveness of a registration statement, or the issuance of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Common Equity included in such registration statement
for sale in any jurisdiction, and in the event any such order is issued, use its
best efforts to obtain promptly the withdrawal of such order;

 

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi) cooperate with the Holders covered by the registration statement and the
managing underwriter or agent, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement, or the removal of any
restrictive legends associated with any account at which such securities are
held, and enable such securities to be in such denominations and registered in
such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

(xvii) if requested by any managing underwriter, include in any prospectus or
prospectus supplement updated financial or business information for the
Company’s most recent period or current quarterly period (including estimated
results or ranges of results) if required for purposes of marketing the offering
in the view of the managing underwriter;

 

(xviii) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

 



-9-

 

 

(xix) cooperate with each Holder covered by the registration statement and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with the
preparation and filing of applications, notices, registrations and responses to
requests for additional information with FINRA, the New York Stock Exchange,
Nasdaq or any other national securities exchange on which the shares of Common
Equity are or are to be listed, and (B) to the extent required by the rules and
regulations of FINRA, retain a Qualified Independent Underwriter acceptable to
the managing underwriter;

 

(xx) in the case of any underwritten offering, use its best efforts to obtain,
and deliver to the underwriter(s), in the manner and to the extent provided for
in the applicable underwriting agreement, one or more cold comfort letters from
the Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters;

 

(xxi) use its best efforts to provide (A) a legal opinion of the Company’s
outside counsel, dated the effective date of such registration statement
addressed to the Company, (B) on the date that such Registrable Securities are
delivered to the underwriters for sale in connection with a Demand Registration
or Shelf Offering, if such securities are being sold through underwriters, or,
if such securities are not being sold through underwriters, on the closing date
of the applicable sale, (1) one or more legal opinions of the Company’s outside
counsel, dated such date, in form and substance as customarily given to
underwriters in an underwritten public offering or, in the case of a
non-underwritten offering, to the broker, placement agent or other agent of the
Holders assisting in the sale of the Registrable Securities and (2) one or more
“negative assurances letters” of the Company’s outside counsel, dated such date,
in form and substance as is customarily given to underwriters in an underwritten
public offering or, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities, in each case, addressed to the underwriters, if any, or,
if requested, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities and (3) customary certificates executed by authorized
officers of the Company as may be requested by any Holder or any underwriter of
such Registrable Securities;

 

(xxii) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its best efforts to remain a WKSI (and not
become an ineligible issuer (as defined in Rule 405 under the Securities Act))
during the period during which such Automatic Shelf Registration Statement is
required to remain effective;

 

(xxiii) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

 

(xxiv) if the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its best efforts to refile the Shelf
Registration Statement on Form S-3 and, if such form is not available, Form S-1
and keep such registration statement effective during the period during which
such registration statement is required to be kept effective; and

 



-10-

 

 

(xxv) if requested by any Participating Investors, cooperate with such
Participating Investors and with the managing underwriter or agent, if any, on
reasonable notice to facilitate any Charitable Gifting Event and to prepare and
file with the SEC such amendments and supplements to such Registration Statement
and the Prospectus used in connection therewith as may be necessary to permit
any such recipient Charitable Organization to sell in the underwritten offering
if it so elects.

 

(b) Officer Obligations. Each Holder that is an officer of the Company agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she will participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

 

(c) Automatic Shelf Registration Statements. If the Company files any Automatic
Shelf Registration Statement for the benefit of the holders of any of its
securities other than the Holders, and the Ultra Investors do not request that
their Registrable Securities be included in such Shelf Registration Statement,
the Company agrees that, at the request of the Ultra Investors, it will include
in such Automatic Shelf Registration Statement such disclosures as may be
required by Rule 430B in order to ensure that the Ultra Investors may be added
to such Shelf Registration Statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment. If the Company has
filed any Automatic Shelf Registration Statement for the benefit of the holders
of any of its securities other than the Holders, the Company shall, at the
request of the Ultra Investors, file any post-effective amendments necessary to
include therein all disclosure and language necessary to ensure that the holders
of Registrable Securities may be added to such Shelf Registration Statement.

 

(d) Additional Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish the Company
such information regarding such seller and the distribution of such securities
as the Company may from time to time reasonably request in writing, as a
condition to such seller’s participation in such registration.

 

(e) In-Kind Distributions. If any Ultra Investors or the Sponsor Investors
(and/or any of their Affiliates) seek to effectuate an in-kind distribution of
all or part of their Registrable Securities to their respective direct or
indirect equityholders, the Company will, subject to any applicable lock-ups,
work with the foregoing Persons to facilitate such in-kind distribution in the
manner reasonably requested and consistent with the Company’s obligations under
the Securities Act; provided, however, that if the Sponsor Investors effectuate
an in-kind distribution of all or part of their Registrable Securities, the
recipients of that distribution will be permitted to sign a Joinder as described
in Section 8 to become Sponsor Investors and will be granted the right to
Piggyback Registrations as described in Section 2. To the extent that the
Sponsor Investors have not exercised their one (1) Short-Form Registration, the
recipients of the distribution who become Sponsor Investors by Joinder may act
by majority consent of the Sponsor Investors to exercise that demand right.

 

(f) Suspended Distributions. Each Person participating in a registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 1(g) or Section
4(a)(vi), such Person will immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 4(a)(vi), subject to the Company’s compliance with its
obligations under Section 4(a)(vi).

 



-11-

 

 

(g) Other. To the extent that any of the Participating Investors are or may be
deemed to be an “underwriter” of Registrable Securities pursuant to any SEC
comments or policies, the Company agrees that (i) the indemnification and
contribution provisions contained in Section 6 shall be applicable to the
benefit of such Participating Investors in their role as an underwriter or
deemed underwriter in addition to their capacity as a holder and (ii) such
Participating Investors shall be entitled to conduct the due diligence which
they would normally conduct in connection with an offering of securities
registered under the Securities Act, including without limitation receipt of
customary opinions and comfort letters addressed to such Participating
Investors.

 

Section 5 Registration Expenses.

 

Except as expressly provided herein, all out-of-pocket expenses incurred by the
Company or any Ultra Investors in connection with the performance of or
compliance with this Agreement and/or in connection with any Demand
Registration, Piggyback Registration or Shelf Offering, whether or not the same
shall become effective, shall be paid by the Company, including, without
limitation: (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or FINRA, (ii)
all fees and expenses in connection with compliance with any securities or “blue
sky” laws, (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company or other depositary and of printing prospectuses
and Company Free Writing Prospectuses), (iv) all fees and disbursements of all
independent certified public accountants of the Company (including the expenses
of any special audit and cold comfort letters required by or incident to such
performance), (v) Securities Act liability insurance or similar insurance if the
Company so desires or the underwriters so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange on which similar securities of the Company are then listed (or on which
exchange the Registrable Securities are proposed to be listed), (vii) all
applicable rating agency fees with respect to the Registrable Securities, (viii)
all fees and disbursements of legal counsel for the Company, (ix) all fees and
disbursements of (1) one legal counsel for selling Holders selected by the Ultra
Investors together with any necessary local counsel as may be required by the
Ultra Investors and (2) for the first registration of Registrable Securities
hereunder that includes Registrable Securities of the Sponsors, one legal
counsel for the Sponsors together with any necessary local counsel as may be
required by the Sponsors, not to exceed $75,000, (xi) any fees and disbursements
of underwriters customarily paid by issuers or sellers of securities, (xii) all
fees and expenses of any special experts or other Persons retained by the
Company or the Ultra Investors in connection with any Registration (xiii) all of
the Company’s internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties) and (xiv) all
expenses related to the “road-show” for any underwritten offering, including all
travel, meals and lodging. All such expenses are referred to herein as
“Registration Expenses.” The Company shall not be required to pay, and each
Person that sells securities pursuant to a Demand Registration, Shelf Offering
or Piggyback Registration hereunder will bear and pay, all underwriting
discounts and commissions applicable to the Registrable Securities sold for such
Person’s account and all transfer taxes (if any) attributable to the sale of
Registrable Securities.

 



-12-

 

 

Section 6 Indemnification and Contribution.

 

(a) By the Company. The Company will indemnify and hold harmless, to the fullest
extent permitted by law and without limitation as to time, each Holder, such
Holder’s officers, directors employees, agents, fiduciaries, stockholders,
managers, partners, members, affiliates, direct and indirect equityholders,
consultants and representatives, and any successors and assigns thereof, and
each Person who controls such holder (within the meaning of the Securities Act
or the Exchange Act) (the “Indemnified Parties”) against all losses, claims,
actions, damages, liabilities and expenses (including with respect to actions or
proceedings, whether commenced or threatened, and including reasonable attorney
fees and expenses) (collectively, “Losses”) caused by, resulting from, arising
out of, based upon or related to any of the following (each, a “Violation”) by
the Company: (i) any untrue or alleged untrue statement of material fact
contained in (A) any registration statement, prospectus, preliminary prospectus
or Free-Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 6,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the “blue sky” or securities laws thereof, (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance.
In addition, the Company will reimburse such Indemnified Party for any legal or
any other expenses reasonably incurred by them in connection with investigating
or defending any such Losses. Notwithstanding the foregoing, the Company will
not be liable in any such case to the extent that any such Losses result from,
arise out of, are based upon, or relate to an untrue statement, or omission,
made in such registration statement, any such prospectus, preliminary prospectus
or Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such Indemnified Party
expressly for use therein or by such Indemnified Party’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Indemnified Party with
a sufficient number of copies of the same. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers and
directors, and each Person who controls such underwriters (within the meaning of
the Securities Act or the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Parties or as otherwise
agreed to in the underwriting agreement executed in connection with such
underwritten offering. Such indemnity and reimbursement of expenses shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of such securities by such
seller.

 

(b) By Holders. In connection with any registration statement in which a Holder
is participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) against any
Losses resulting from (as determined by a final and non-appealable judgment,
order or decree of a court of competent jurisdiction) any untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such Holder expressly for use therein; provided that the obligation to indemnify
will be individual, not joint and several, for each Holder and will be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 



-13-

 

 

(c) Claim Procedure. Any Person entitled to indemnification hereunder will (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice will impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties will
have a right to retain one separate counsel, chosen by the majority of the
conflicted indemnified parties involved in the indemnification and approved by
the Ultra Investors, at the expense of the indemnifying party.

 

(d) Contribution. If the indemnification provided for in this Section 6 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any Loss referred to herein, then such indemnifying party will contribute to
the amounts paid or payable by such indemnified party as a result of such Loss,
(i) in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such Loss
as well as any other relevant equitable considerations or (ii) if the allocation
provided by clause (i) of this Section 6(d) is not permitted by applicable law,
then in such proportion as is appropriate to reflect not only such relative
fault but also the relative benefit of the Company on the one hand and of the
sellers of Registrable Securities and any other sellers participating in the
registration statement on the other in connection with the statement or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution will be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party will be determined by reference to, among other things,
whether the untrue (or, as applicable alleged) untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
or equitable if the contribution pursuant to this Section 6(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the Losses referred to herein will be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject hereof. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

 

(e) Release. No indemnifying party will, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 



-14-

 

 

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement will be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract (and the Company and its Subsidiaries shall be considered the
indemnitors of first resort in all such circumstances to which this Section 6
applies) and will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

Section 7 Cooperation with Underwritten Offerings. No Person may participate in
any underwritten registration hereunder unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder will be required to sell more than the number of Registrable
Securities such Holder has requested to include in such registration) and (ii)
completes, executes and delivers all questionnaires, powers of attorney, stock
powers, custody agreements, indemnities, underwriting agreements and other
documents and agreements required under the terms of such underwriting
arrangements or as may be reasonably requested by the Company and the lead
managing underwriter(s). To the extent that any such agreement is entered into
pursuant to, and consistent with, Section 3, Section 4 and/or this Section 7,
the respective rights and obligations created under such agreement will
supersede the respective rights and obligations of the Holders, the Company and
the underwriters created thereby with respect to such registration.

 

Section 8 Joinder; Additional Parties; Transfer of Registrable Securities.

 

(a) Joinder. The Ultra Investors, Sponsor Investors (in the case of an in-kind
distribution as described in Section 4(e) or pursuant to the Wellington
Agreements) or the Company (with the prior written consent of the Ultra
Investors, other than in the case of an in-kind distribution as described in
Section 4(e)) may from time to time permit any Person who acquires Common Equity
(or rights to acquire Common Equity) to become a party to this Agreement and to
be entitled to and be bound by all of the rights and obligations as a Holder by
obtaining a Joinder. Upon the execution and delivery of an executed joinder to
this Agreement from such Person in the form of Exhibit B attached hereto (a
“Joinder”) by such Person, the Common Equity held by such Person shall be
considered to have Registrable Securities, and such Person shall be deemed the
category of Holder (i.e. Ultra Investors, Sponsor Investors or Other Investors),
in each case as set forth on the signature page to such Joinder. For the
avoidance of doubt, no Person shall be considered a Holder hereunder without
execution of a Joinder and no assignment shall otherwise be permitted.

 

(b) Lock-Up.

 

(i) For purposes of this Agreement, the “Lock-Up Period” is the period
commencing on the date hereof and continuing 180 days thereafter; provided, that
the Lock-Up Period shall terminate and the restrictions set forth in this
Section 8(b) shall be of no further force and effect if at any time during such
180-day period the closing price of the Common Equity as quoted on Nasdaq is
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) or greater for at least 20 out
of 30 consecutive trading days.

 



-15-

 

 

(ii) During the Lock-Up Period, no Holder shall enter into any sales transaction
(including registered dispositions pursuant to Section 1 or 2 hereof) with
respect to, or otherwise transfer, any Common Equity or any options or warrants
to purchase any Common Equity or any securities convertible into, exercisable
for, exchangeable for or that represent the right to receive Common Equity,
whether now owned or hereinafter acquired, owned directly by such Holder
(including securities held as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
SEC, (collectively, the “Restricted Shares”); provided, that Restricted Shares
(i) shall not include any Common Equity obtained by a Holder through an open
market transaction, other than pursuant to any hedging transactions precluded by
the following sentence, and (ii) with respect to the Wellington Transferees,
shall solely be the Wellington Shares. The foregoing restriction is expressly
agreed to preclude each Holder from engaging in any hedging or other transaction
which is designed to or which reasonably would be expected to lead to or result
in a sale or disposition of the Restricted Shares even if such Restricted Shares
would be disposed of by someone other than such Holder. Such prohibited hedging
or other transactions include any short sale or any purchase, sale or grant of
any right (including any put or call option) with respect to any of the
Restricted Shares of the applicable Holder or with respect to any security that
includes, relates to, or derives any significant part of its value from such
Restricted Shares.

 

(iii) Notwithstanding anything to the contrary set forth herein, a Holder (other
than a Sponsor Investor) may engage in a transfer with respect to Restricted
Shares during the Lock-Up Period pursuant to any of clauses (1) through (5)
below, while a Sponsor Investor may engage in a transfer with respect to (A)
Restricted Shares that constitute Cohen PIPE Shares during the Lock-Up Period
only pursuant to clause (2)(B) or (5) below and (B) all other Restricted Shares
to a Permitted Transferee (as defined in the Letter Agreement) so long as such
Permitted Transferee signs a Joinder:

 

(1)as a bona fide gift or gifts (subject to the provisions of the last sentence
of this Section 8(b));

 

(2)to any trust or entity wholly owned by one or more trusts for the direct or
indirect benefit of (A) the Holder’s stockholders, partners, members or
beneficiaries and/or (B) the Holder and/or any individual related to such Holder
or to the beneficiaries of such Holder, by blood, marriage or adoption and not
more remote than first cousin (subject to the provisions of the last sentence of
this Section 8(b)(iii));

 

(3)if a Holder is a corporation, limited liability company, partnership or
trust, such Holder may transfer Restricted Shares to any wholly-owned subsidiary
thereof, or to the stockholders, partners, members or beneficiaries of such
Holder (subject to the provisions of the last sentence of this Section 8(b));

 

(4)to any Person following, or contemporaneously with, any sale transaction for
value entered into by any Investor holding Registrable Securities (excluding (i)
any sale transaction of the type contemplated by clauses (1)-(3) above or (ii)
any distribution effected pursuant to Section 4(e)) (a “Permitted Investor Sale
Transaction”); or

 

(5)in connection with a sale of the Company.

 



-16-

 

 

It shall be a condition to any Transfer of Restricted Shares pursuant to clauses
(1), (2), (3) or (4) that the transferee execute and deliver a Joinder to this
Agreement. For the avoidance of doubt, any such transferee so executing and
delivering a Joinder shall thereupon be deemed a Holder and shall have all the
benefits and obligations of a Holder under this Agreement, including the
registration rights provided in Sections 1 and 2.

 

(iv) Each Holder hereby represents and warrants that it now has, and for the
duration of the Lock-Up Period will have, good and marketable title to its
Restricted Shares, free and clear of all liens, encumbrances, and claims that
could impact the ability of such stockholder to comply with the foregoing
restrictions.

 

(c) Legend. Each certificate (if any) evidencing any Registrable Securities and
each certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) will be stamped or otherwise imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF _________ __, 20__ AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND
CERTAIN OF THE COMPANY’S EQUITYHOLDERS, AS AMENDED. A COPY OF SUCH AGREEMENT
WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.”

 

The Company will imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above will
be removed from the certificates evidencing any securities that have ceased to
be Registrable Securities.

 

Section 9 General Provisions.

 

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and the Ultra Investors; provided that no such amendment,
modification or waiver that would treat a specific Holder or group of Holders of
Registrable Securities (i.e., Other Investors) in a manner materially and
adversely different than any other Holder or group of Holders will be effective
against such Holder or group of Holders without the consent of the holders of a
majority of the Registrable Securities that are held by the group of Holders
that is materially and adversely affected thereby. The failure or delay of any
Person to enforce any of the provisions of this Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms. A waiver or consent to or of any breach or default by
any Person in the performance by that Person of his, her or its obligations
under this Agreement will not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

 



-17-

 

 

(b) Remedies. The parties to this Agreement will be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party will be entitled to seek specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(c) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way,
including (i) the Letter Agreement and (ii) the prior Registration Rights
Agreement, dated November 15, 2018, by and among each of FinTech Acquisition
Corp. III, a Delaware corporation, FinTech Investor Holdings III, LLC, a
Delaware limited liability company, FinTech Masala Advisors, LLC, a Delaware
limited liability company, 3FIII, LLC, a Delaware limited liability company,
Cantor Fitzgerald Co., a New York general partnership, and the other initial
stockholders listed therein, which the parties hereto agree are each hereby
terminated and of no further force or effect; provided, that, the Letter
Agreement will remain in full force and effect and will not be superseded hereby
with respect to any party thereto which is not a party to this Agreement, unless
and until such person becomes a party to this Agreement; provided further, that,
the Sponsor Support Agreement will remain in full force and effect and will not
be superseded hereby.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and permitted assigns and the Holders (including, specifically, the
Ultra Investors and the Sponsor Investors) and their respective successors and
permitted assigns (whether so expressed or not).

 

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement will be in writing and will be deemed
to have been given (i) when delivered personally to the recipient, (ii) when
sent by confirmed electronic mail or facsimile if sent during normal business
hours of the recipient; but if not, then on the next Business Day, (iii) one
Business Day after it is sent to the recipient by reputable overnight courier
service (charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications will be sent to the Company at the address specified on
the signature page hereto or any Joinder and to any holder, or at such address
or to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party. Any party may change such party’s
address for receipt of notice by giving prior written notice of the change to
the sending party as provided herein. The Company’s address is:

 

303 Perimeter Center North Suite 600
Atlanta Georgia 30346
Attn: Secretary

 



-18-

 

 

With a copy to:

 

Kirkland & Ellis LLP
Mark A. Fennell, P.C.

300 North LaSalle,

Chicago, IL 60654
mfennell@kirkland.com

 

Christopher Thomas, P.C.

300 North LaSalle,

Chicago, IL 60654

christopher.thomas@kirkland.com

 

Robert E. Goedert, P.C.

300 North LaSalle,

Chicago, IL 60654

robert.goedert@kirkland.com

 

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period will
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h) Governing Law. The corporate law of the State of Delaware will govern all
issues and questions concerning the relative rights of the Company and its
equityholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto will be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In furtherance of the foregoing, the internal
law of the State of Delaware will control the interpretation and construction of
this Agreement (and all schedules and exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE WILL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 



-19-

 

 

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Company and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, will be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or any Affiliate or
assignee thereof, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever will attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement will be by way of
example rather than by limitation.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together will constitute one and the same agreement.

 

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail will be treated in all manner and respects
as an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto or to any such agreement or instrument will raise the
use of a facsimile machine or electronic mail to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic mail as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder agrees to execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

 



-20-

 

 

(q) Dividends, Recapitalizations, Etc.. If at any time or from time to time
there is any change in the capital structure of the Company by way of a stock
split, stock dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment will be made in the provisions hereof so that the rights
and privileges granted hereby will continue.

 

(r) No Third-Party Beneficiaries. No term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder,
except as otherwise expressly provided herein.

 

(s) Current Public Information. At all times after the Company has filed a
registration statement with the SEC pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company will file all reports required
to be filed by it under the Securities Act and the Exchange Act and will take
such further action as the Ultra Investors may reasonably request, all to the
extent required to enable such Holders to sell Registrable Securities pursuant
to Rule 144.

 

* * * * *

 



-21-

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  FINTECH ACQUISITION CORP. III PARENT CORP       By: /s/ James J. McEntee, III
  Name: /s/ James J. McEntee, III   Its: President and Chief Financial Officer  
    ULTRA INVESTORS:       GTCR-ULTRA HOLDINGS, LLC       By: /s/ Jeffrey Hack  
Name: Jeffrey Hack   Its: Chief Executive Officer   Address:       

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  SPONSOR INVESTORS:       FINTECH INVESTOR HOLDINGS III, LLC       By: Cohen
Sponsor Interests III, LLC, its manager       By: /s/ Daniel G. Cohen   Name:
Daniel G. Cohen   Its: Authorized Signatory   Address: 2929 Arch Street, Suite
1703   Philadelphia, PA 19104       3FIII, LLC       By: Cohen Sponsor Interests
III, LLC, its manager       By: /s/ Daniel G. Cohen   Name: Daniel G. Cohen  
Its: Authorized Signatory   Address: 2929 Arch Street, Suite 1703  
Philadelphia, PA 19104       FINTECH MASALA ADVISORS, LLC       By: Cohen
Sponsor Interests III, LLC, its manager       By: /s/ Daniel G. Cohen   Name: 
Daniel G. Cohen   Its: Authorized Signatory   Address: 2929 Arch Street, Suite
1703   Philadelphia, PA 19104

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  BETSY Z COHEN TRUST DATE 10/7/99         By: /s/ Daniel G. Cohen   Name: 
Daniel G. Cohen   Its: Trustee   Address: 1845 Walnut Street, Suite 1111  
Philadelphia PA 19103       EDWARD E COHEN TRUST DATE 10/7/99         By: /s/
Daniel G. Cohen   Name: Daniel G. Cohen   Its: Trustee   Address: 1845 Walnut
Street, Suite 1111   Philadelphia PA 19103       THE BETSY AND EDWARD COHEN 2012
GRANDCHILDREN TRUST DATED 5/22/2012         By: /s/ Daniel G. Cohen   Name:
Daniel G. Cohen   Its: Trustee   Address: 1845 Walnut Street, Suite 1111  
Philadelphia PA 19103       THE 2019 GRANDCHILDREN’S TRUST DATED 6/26/2020      
  By: /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Its: Trustee   Address: 1845
Walnut Street, Suite 1111   Philadelphia PA 19103

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  ARETE FOUNDATION         By: /s/ Daniel G. Cohen   Name:  Daniel G. Cohen  
Its: Trustee   Address: 1845 Walnut Street, Suite 1111   Philadelphia PA 19103  
    DGC FAMILY FINTECH TRUST         By: /s/ Rafi Lickt   Name: Rafi Licht  
Its: Trustee   Address: 3 Columbus Circle, 24th Fl.   New York, NY 10019      
/s/ Daniel G. Cohen   Name: Daniel G. Cohen   Address: 3 Columbus Circle, 24th
Fl.   New York, NY 10019       /s/ Betsy Z. Cohen   Name: Betsy Z. Cohen  
Address: 3 Columbus Circle, 24th Fl.   New York, NY 10019       /s/ Mei-Mei Tuan
  Name: Mei-Mei Tuan   Address: 55 Liberty Street   New York, NY 10005       /s/
Pawneet Abramowski   Name: Pawneet Abramowski   Address: 22 Center Dr.  
Syosset, NY 11719

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  /s/ Jan Hopkins Trachtman   Name: Jan Hopkins Trachtman   Address: 11
Riverside Dr. #9ew   New York, NY 10024       /s/ Brittain Ezzes   Name:
Brittain Ezzes   Address: P.O. Box 1067   Weston, CT 06883       /s/ Madelyn
Antoncic   Name: Madelyn Antoncic   Address:       CANTOR FITZGERALD & CO.      
  By: /s/ Sage Kelly   Name:  Sage Kelly   Its: Head of Investment Banking  
Address: 499 Park Ave.   New York, NY 10022

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

EXHIBIT A

 

DEFINITIONS

 

Capitalized terms used in this Agreement have the meanings set forth below.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person and, in the case of an individual, also
includes any member of such individual’s Family Group. As used in this
definition, “control” (including, with its correlative meanings, “controlling,”
“controlled by” and “under common control with”) will mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities, by contract or otherwise).

 

“Agreement” has the meaning set forth in the recitals.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
1(a).

 

“Business Day” means a day that is not a Saturday or Sunday or a day on which
banks in New York City are authorized or requested by law to close.

 

“Charitable Gifting Event” means any transfer by a Ultra Investor, or any
subsequent transfer by such holder’s members, partners or other employees, in
connection with a bona fide gift to any Charitable Organization on the date of,
but prior to, the execution of the underwriting agreement entered into in
connection with any underwritten offering.

 

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

 

“Cohen PIPE Shares” means shares of FinTech Class A common stock purchased by
Daniel and Betsy Cohen, either directly or through one or more affiliated family
trusts, in a private placement completed as part of the Transactions and
converted into Common Equity as part of the Transactions.

 

“Common Equity” means the Company’s common stock, par value $0.0001 per share.

 

“Company” has the meaning set forth in the preamble and shall include its
successor(s).

 

“Demand Registrations” has the meaning set forth in Section 1(a).

 

“End of Suspension Notice” has the meaning set forth in Section 1(g)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Excluded Registration” means any registration (i) pursuant to a Demand
Registration (which is addressed in Section 1(a)), or (ii) in connection with
registrations on Form S-4 or S-8 promulgated by the SEC or any successor or
similar forms).

 

“Family Group” means with respect to any individual, such individual’s current
or former spouse, their respective parents, descendants of such parents (whether
natural or adopted) and the spouses of such descendants, any trust, limited
partnership, corporation or limited liability company established solely for the
benefit of such individual or such individual’s current or former spouse, their
respective parents, descendants of such parents (whether natural or adopted) or
the spouses of such descendants.

 



A-1

 

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Period” has the meaning set forth in Section 3(a).

 

“Holder” means a holder of Registrable Securities who is a party to this
Agreement (including by way of Joinder).

 

“Indemnified Parties” has the meaning set forth in Section 6(a).

 

“Investor Registrable Securities” means (i) any Common Equity held (directly or
indirectly) by any Ultra Investor or any of its Affiliates, (ii) any Common
Equity received in respect of Sponsor Shares and held (directly or indirectly)
by any Sponsor Investor (other than a Wellington Transferee) or any of its
Affiliates, (iii) any Common Equity received by a Wellington Transferee pursuant
to the Wellington Agreements and held (directly or indirectly) by any Wellington
Transferee (the “Wellington Shares”), and (iv) any equity securities of the
Company or any Subsidiary issued or issuable with respect to the securities
referred to in clauses (i), (ii) or (iii) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization.

 

“Joinder” has the meaning set forth in Section 8(a).

 

“Letter Agreement” means that certain letter agreement, dated as of November 15,
2018, as may be amended or restated from time to time, by and among FinTech,
Fintech Investor Holdings III, LLC, Fintech Masala Advisors, LLC, 3FIII, LLC,
and the insiders listed on the signature pages thereto.

 

“Long-Form Registrations” has the meaning set forth in Section 1(a).

 

“Losses” has the meaning set forth in Section 6(c).

 

“Other Investors” has the meaning set forth in the recitals.

 

“Participating Investors” means any Investors participating in the request for a
Demand Registration, Shelf Offering, Piggyback Registration or Underwritten
Block Trade.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 2(a).

 

“Public Offering” means any sale or distribution by the Company, one of its
Subsidiaries and/or Holders to the public of Common Equity or other securities
convertible into or exchangeable for Common Equity pursuant to an offering
registered under the Securities Act.

 



A-2

 

 

“Registrable Securities” means Investor Registrable Securities. As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities (and may not thereafter become Registrable Securities) when they have
been (a) sold or distributed pursuant to a Public Offering, (b) sold in
compliance with Rule 144, or (c) repurchased by the Company or a Subsidiary of
the Company. For purposes of this Agreement, a Person will be deemed to be a
holder of Registrable Securities, and the Registrable Securities will be deemed
to be in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person will be entitled to
exercise the rights of a holder of Registrable Securities hereunder (it being
understood that a holder of Registrable Securities may only request that
Registrable Securities in the form of Common Equity be registered pursuant to
this Agreement). Notwithstanding the foregoing any Registrable Securities held
by any Person (other than any Ultra Investors or their Affiliates) that may be
sold under Rule 144(b)(1)(i) without limitation under any of the other
requirements of Rule 144 will be deemed not to be Registrable Securities.

 

“Registration Expenses” has the meaning set forth in Section 5.

 

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 430B” and “Rule 462” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision) by the SEC, as the same will be amended from time to time, or any
successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 3(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Section 3(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Offering” has the meaning set forth in Section 1(e)(i).

 

“Shelf Offering Notice” has the meaning set forth in Section 1(e)(i).

 

“Shelf Registration” has the meaning set forth in Section 1(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 1(e)(i).

 

“Shelf Registration Statement” has the meaning set forth in Section 1(e).

 

“Short-Form Registrations” has the meaning set forth in Section 1(a).

 

“Sponsor Shares” has the meaning set forth in the Sponsor Support Agreement.

 

“Sponsor Support Agreement” means the Sponsor Support Agreement, dated as of
August August 3, 2020, by and among the Sponsor Investors, FinTech Acquisition
Corp. III, GTCR-Ultra Holdings II, LLC, the Company and GTCR-Ultra Holdings,
LLC, as amended or modified.

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons will be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons will be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or will be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 



A-3

 

 

“Suspension Event” has the meaning set forth in Section 1(g)(ii).

 

“Suspension Notice” has the meaning set forth in Section 1(g)(ii).

 

“Suspension Period” has the meaning set forth in Section 1(g)(i).

 

“Ultra Investors” has the meaning set forth in the recitals. Any decision to be
made under this Agreement by the Ultra Investors shall be made by the Ultra
Investors holding a majority of the Registrable Securities held by the Ultra
Investors.

 

“Violation” has the meaning set forth in Section 6(a).

 

“Wellington Agreements” means (i) that certain Contingent Sale and Assignment of
Economic Interest dated as of November 29, 2018 among Cohen Sponsor Interests
III, LLC and the investors named therein and (ii) that certain Stock Purchase
Agreement, dated as of the date hereof, among FinTech Masala Advisors, LLC,
Cohen Sponsor Interests III, LLC and the investors named therein.

 

“Wellington Transferees” means those investors to whom Common Equity is
transferred pursuant to the Wellington Agreements.

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 



A-4

 

 

EXHIBIT B

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of __________________, 2020 (as amended,
modified and waived from time to time, the “Registration Agreement”), among
____________________, a Delaware corporation (the “Company”), and the other
persons named as parties therein (including pursuant to other Joinders).
Capitalized terms used herein have the meaning set forth in the Registration
Agreement.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of, the Registration Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Agreement, and the
undersigned will be deemed for all purposes to be a Holder, a[n] [Ultra Investor
//Sponsor Investor // Other Investor thereunder] and the undersigned’s ____
shares of Common Equity will be deemed for all purposes to be an Investor
Registrable Securities under the Registration Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 2020.

 

      Signature           Print Name       Address:           

 

Agreed and Accepted as of

 

________________, 2020:

 

FINTECH ACQUISITION CORP. III PARENT CORP.                     By:          
Its:    

 

 

B-1

 

 